Citation Nr: 1446182	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-14 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a gunshot wound to the left knee.

2.  Entitlement to service connection for bipolar disorder.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from September 1992 to September 1995, which included an active duty for training period from January 1993 to June 1993.  He was honorably discharged from the U.S. Army Reserves in September 2000. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for depression, anxiety with stress, a gunshot wound to the left knee, bipolar disorder, and PTSD.  

The Veteran appeared before the undersigned Acting Veterans Law Judge at a Board hearing held at the RO in March 2011.  A transcript of the hearing has been associated with the record.

In October 2013, the Board dismissed the Veteran's service connection claims for depression and anxiety with stress, as the Veteran had withdrawn his appeal of those claims.  Additionally, the Board remanded the remaining issues for further development.

This appeal was processed using the Veterans Benefit Management System (VBMS) paperless claims processing system.  In addition to the VBMS electronic file, the Veteran also includes an electronic Virtual VA paperless claims file that are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.

Because the October 2013 remand directives were not fully completed, another remand is necessary.  Therefore, the appeal is remanded to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

With regard to the issues of entitlement to service connection for a gunshot wound to the left knee, bipolar disorder, and PTSD, a remand is necessary for proper development of the appeal.

In October 2013, the Board remanded the appeal for further development, to include acquisition of the Veteran's service personnel records and drill pay records from July 1993 through May 1995 from the National Guard of Texas.  With respect to this particular directive, the AOJ obtained leave and earnings statements for the Veteran but such statements do not include information for 1993.  Additionally, in November 2013 and December 2013, the AOJ requested service personnel records from the Texas Army National Guard.  In January 2014, the AOJ received an email response indicating that the Texas Army National Guard had not yet processed the AOJ's request and stating that the Texas Army National Guard would notify the AOJ by email regarding whether such records were located once the request was processed.  

Most recently, in a February 2014 letter, the AOJ notified the Veteran about its attempts to obtain his service personal records from the National Guard of Texas.  Such letter stated that the Veteran's service personnel records could not be obtained and were thus unavailable, and also contrarily noted that that no response on the status of the Veteran's service personnel records had been received from the Texas Army National Guard.

The Board's review of the claims file reveals no follow-up response from the Texas Army National Guard concerning the availability of the Veteran's service personnel records, and no formal finding or other such documentation confirming the unavailability of such records.

Based upon the foregoing, the Board finds that the AOJ has not exhausted its efforts to locate and obtain the Veteran's service personnel and drill pay records.  Therefore, another remand is required to ensure compliance with the Board's October 2013 remand directives with respect to the Veteran's service personnel and drill pay records.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand).

The Board further notes, however, that the scope of such remand directive may be narrowed.  The Veteran argues that service connection is warranted for a gunshot wound he sustained on July 18, 1993 which was aggravated by subsequent drilling in the National Guard, and also for bipolar disorder and PTSD that he developed secondary to the gunshot wound.  He stated that he was assigned to Co. G 149th Aviation at the time of the incident and that, thereafter, his condition was aggravated by drills although he did not receive any military treatment.  See e.g. January 2009, April 2009, and July 2010 statements; Board Hearing Transcript at p. 5, 8, 13.  The record reveals a police report confirming the occurrence of the shooting of the Veteran on July 18, 1993, and private hospital records of treatment for the gunshot wound sustained on that same date.  Accordingly, the Board finds that remand is necessary to confirm- via service personal records, drill pay records, line of duty determinations, or other such records-whether the Veteran participated in active duty for training (ACTDUTRA) and/or inactive duty for training (INACTDUTRA) on and after July 18, 1993, the date of his gunshot wound.

Furthermore, the Board finds that that the Veteran should be afforded the opportunity to submit any outstanding or updated records of medical treatment he has received for his claimed conditions.

Accordingly, the case is REMANDED for the following action:

1.  Confirm whether the Veteran participated in active duty for training (ACTDUTRA) and/or inactive duty for training (INACTDUTRA) from July 1993 through May 1995, to particularly include confirmation of any such service on July 18, 1993, the date of his gunshot wound, through the acquisition of service personnel, drill pay, line of duty determinations, or other such records.  If such service is confirmed, provide the Board with the dates of the Veteran's ACTDUTRA and/or INACDUTRA service.

If such records are unavailable or such service cannot be confirmed, the claims file should be clearly documented as such, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).  The Board acknowledges the delay in obtaining records from the Texas Army National Guard, see January 2014 email communications, but this claim cannot be decided on appeal until all efforts to obtain records in the possession of a federal agency have been exhausted.

2.  Ask the Veteran to provide VA Form 21-4142s for any outstanding private treatment records concerning his claimed conditions.  Following receipt of authorization with sufficient identifying information, obtain these records.  Two attempts should be made to obtain relevant private records, unless a formal finding can be made that a second request for such records would be futile.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3.  Thereafter, readjudicate the issues of entitlement to service connection for a gunshot wound to the left knee, bipolar disorder, and PTSD.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

